Citation Nr: 0324111	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  95-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1947 to 
September 1948, and from August 1950 to May 1952.  He died in 
May 1994; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision in which 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in October 1994 and 
a statement of the case (SOC) was issued in November 1994.  
The appellant submitted a substantive appeal in January 1995.  

In a March 1997 decision, the Board remanded the case to the 
RO for further evidentiary development and readjudication 
consistent with cited court precedent.  Per the Board's 
instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see September 1999 
supplemental SOC (SSOC)).  Hence, this matter was returned to 
the Board for further appellate consideration.  In March 
2000, the Board requested an advisory opinion from an 
independent medical expert with regard to the cause of the 
veteran's death.  This opinion was rendered in June 2000 and 
has been associated with the record.  By letter of June 2000, 
in accordance with Thurber v. Brown, 5 Vet App. 119 (1993), 
the Board informed the appellant's representative of the 
additional evidence development and provided an opportunity 
to respond.  After an August 2000 determination that the 
claim was "well-grounded," the Board remanded the case to 
the RO for further evidentiary development and adjudication 
on the merits.  Again, the RO continued the denial of the 
claim and issued an SSOC in October 2001.

In August 2002, the Board undertook additional development of 
the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  

The Board notes that in the most recent brief of record, 
dated June 2002, the appellant's representative raised the 
issue of entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  The RO has 
not adjudicated that issue, and the Board finds that such 
issue is not inextricably intertwined with the issue 
currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Rather, the claim of entitlement to DIC 
under 38 U.S.C. § 1318(b) is a separate and distinct inquiry 
that can be resolved independent of the Board's decision on 
claim for service connection for the cause of the veteran's 
death (for purposes of DIC benefits pursuant to 38 U.S.C. 
§ 1310).  Therefore, the Board refers the claim for DIC under 
38 U.S.C. § 1318(b) to the RO for appropriate action.


REMAND

Unfortunately, a review of the claims file reveals that 
further action with respect to the claim on appeal is needed.  

At the time of the veteran's death, service connection was in 
effect for amputation of the lower third of the left leg; 
left suppurative otitis media; right pes planus, and a shell 
fragment wound of the left hand, right foot, and right leg.  
The veteran and her representative essentially argue that the 
veteran's service-connected amputation of the left leg either 
caused or materially contributed to the condition that caused 
the veteran's death.

Upon preliminary review of the case in August 2002, the Board 
noted an October 2001 authorization form provided by the 
appellant to release records from several sources of relevant 
medical treatment, including J. Meyers, M.D., and the VA 
Medical Center (VAMC) in Hampton, Virginia, from 1981 to 
1994.  There was no evidence of record suggesting an attempt 
by the RO to obtain the records not previously associated 
with the claims file.  Thus, the Board determined that 
additional evidentiary development was warranted.  
Consequently, since the issuance of the October 2001 SSOC, 
evidence added to the claims file pursuant to the Board's 
development includes a January 2003 statement from the 
appellant that Dr. Meyers and W. Jennings, M.D., were 
partners in medical practice, and that all records were 
previously provided.  In addition, medical records were 
obtained from the Hampton VAMC, dated from February 1981 to 
March 1994.  The Hampton VAMC medical records reflected, in 
pertinent part, treatment for the veteran's left leg, below 
the knee amputation.  However, the Board is unable to render 
a decision on the basis of such evidence at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
recently has been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of this matter-for 
RO consideration of the claim in light of all evidence added 
to the claims file since the October 2001 SSOC-is necessary 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1995).  

A review of the claims file reveals that additional action, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), signed into law in November 2000, is warranted.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)).  
In this regard, the Board observes that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the appellant's cause of death claim, to 
particularly include the duty imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 337 F.3d at 1339.  After 
providing the required notice, the RO should obtain and 
associate with the record all outstanding, pertinent medical 
evidence for which the appellant provides sufficient 
information.

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

The Board regrets that a remand of this matter will further 
delay a final decision in this case, but finds that such 
action is necessary to ensure that the appellant is afforded 
full due process of law.  

As a final point, the Board observes that, in the July 1994 
notification letter associated with the June 1994 RO 
decision, the RO explained that the appellant's claim for 
accrued benefits had been denied as all benefits were paid 
through April 30, 1994, and accrued benefits were not 
available for the month of the veteran's death.  In her 
October 1994 notice of disagreement, the appellant indicated 
that she disagreed with the denial of her claim for accrued 
benefits.  As the Board finds no subsequent withdrawal of the 
notice of disagreement, by either the appellant or her 
representative, the RO must complete the next step in the 
appellate process and issue the veteran an SOC summarizing 
the evidence relevant to this issue, the applicable laws and 
regulations, and the reasons that the RO relied upon in 
making its determination.  See 38 C.F.R. §§ 19.29, 20.204; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should issue an SOC addressing 
the denial of accrued benefits.  Along 
with the SOC, the RO must furnish to the 
appellant and her representative a VA Form 
9 (Appeal to the Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as to 
that issue.  The appellant and her 
representative are hereby reminded that 
appellate consideration of this issue may 
be obtained only if a timely appeal is 
perfected.

2.  The RO should furnish to the 
appellant and her representative a letter 
notifying the appellant of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claim for service connection for cause of 
the currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should generally invite 
the appellant to submit any pertinent 
evidence in her possession and explain the 
type of evidence that is her ultimate 
responsibility to submit.  

3.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
October 2001 SSOC) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative an 
appropriate SSOC (to include discussion of 
all pertinent evidence and legal 
authority, and full reasons and bases for 
the RO's determinations) and afford them 
the appropriate period of time for written 
or other response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant  need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


